       Case 1:20-cv-09500-LGS-SDA Document 15 Filed 02/05/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 WILLET DAVIDSON,

                                 Plaintiff,
                                                                  20 Civ. 9500 (LGS)
                     -against-
                                                               ORDER OF SERVICE
 NEW YORK CITY DEPARTMENT OF
 CORRECTIONS et al.,

                                 Defendants.

Lorna G. Schofield, United States District Judge:

       WHEREAS, incarcerated pro se Plaintiff filed a Second Amended Complaint (“SAC”)

alleging violations of the Eight and Fourteenth Amendments due to lack of social distancing in

his prison dormitory during the COVID-19 pandemic (Dkt. No. 12). The SAC requests that (1)

Plaintiff be released from custody due to underlying health conditions that place him at risk for

COVID-19; (2) that Plaintiff’s dormitory be maintained at 50% capacity per public health

guidelines; (3) enforcement of social distancing; (4) installation of safety dividers between the

beds in the dormitory and (5) damages. Plaintiff has filed a letter motion requesting the Court

grant the relief set forth in the SAC (Dkt. No. 13). Construing pro se Plaintiff’s pleadings

liberally, Harris v. Mills, 572 F.3d 66, 72 (2d Cir. 2009), and interpreting them to raise the

“strongest [claims] that they suggest,” Triestman v. Fed. Bureau of Prisons, 470 F.3d 471, 474

(2d Cir. 2006), Plaintiff seeks (1) compassionate release due to the risks of COVID-19 or,

alternatively, (2) a preliminary injunction directing enforcement of COVID-19 mitigation

measures in his dormitory. It is hereby

       ORDERED that by February 16, 2021, Defendants shall (1) file a response to Plaintiff’s

request at Docket No. 13 in accordance with the Individual Rules and (2) shall email Plaintiff’s

BOP medical records to the chambers email address.
      Case 1:20-cv-09500-LGS-SDA Document 15 Filed 02/05/21 Page 2 of 2




       The Clerk of Court is respectfully directed to (1) notify the New York City Department of

Corrections and the New York City Law Department of this Order and (2) mail a copy of this

Order to pro se Plaintiff. The Court requests that Patsy Yang, Cynthia Brann and Margaret Egan

waive service of summons.

Dated: February 5, 2021
       New York, New York




                                               2
